                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                             No . 5 : 17 - CV-634 - H



  BENJAM I N MCKI NLEY HUBBARD ,

         Plaintiff ,

           v.                                                     ORDER

  UNITED PARCEL SERVICES , INC .,

           Defendants




      This      matter    is    before     the     court   on    the    Memorandum     &

Recommendation (" M&R " ) of Magist r ate Judge Kimberly A . Swank filed

on January 4 , 2019 , recommending that plaintiff ' s case be dismissed

for failure to properly serve defendant pursuant to Rule 4(m) and

for failure to prosecute and/or to comply with this court ' s prior

orders .        Plaintiffs have not objected or otherwise responded to

the M&R , and t h e time for objection has expired .

      A full and carefu l         review of the M&R and other documents of

record      convinces     the    court     t hat    the    recommendation     of     the

magistrate judge is ,          in all respects ,     in accordance with the law

and   should     be    approved .        Accordingly ,     the   court    adopts     the

recommendation of the magistrate judge as its own .                    For the reasons
stated therein ,    this matter is dismissed .   The clerk is directed

to close this case .
                   ~
     This   2.B    ---ciay of January 2019 .




                               Senior United States District Judge


At Greenville , NC
#26
